March 27, 2009


Mr. Edward E. Rundell
Gold, Weems, Bruser, Sues & Rundell
P.O. Box 6118
Alexandria, LA 71301
Ms. Kelly Alice Greenwood
Engelhart & Greewood, LLP.
1300 McGowen Street,
Houston, TX 77004

RE:   Case Number:  08-0163
      Court of Appeals Number:  14-06-00549-CV
      Trial Court Number:  04-04581

Style:      EMMANUEL GINN, A&R TRANSPORT, INC., KEITH JACKSON, STEVE
      BRANTLEY
      v.
      JEFF FORRESTER AND KIM FORRESTER

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Theresa    |
|   |Chang          |
|   |Mr. Ed Wells   |